ORDER
The Disciplinary Review Board having filed reports with the Supreme Court in DRB 96-222/226, DRB 97-062/064, DRB 98-028/099, DRB 98-265, DRB 99-391, DRB 00-021, DRB 00-024 and DRB 00-071, recommending that ARTHUR N. MARTIN, JR., of NEWARK, who was admitted to the bar of this State in 1973, and who has been temporarily suspended from the practice of law by consent since July 1, 1998, be disciplined for misconduct in fifteen matters, including multiple violations of RPC 1.1(a) (gross neglect) RPC 1.3 (lack of diligence), RPC 1.4(a) (failure to keep client reasonably informed and failure to respond to reasonable requests for information), RPC 1.5 (unreasonable fee), RPC 1.5(b)(failure to communicate basis or rate of fee within reasonable time after being retained by individual), RPC 8.1(b) (failure to cooperate with *519disciplinary authorities), RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation);
And ARTHUR N. MARTIN, JR., having been ordered to show cause why he should not be disbarred or otherwise disciplined, and good cause appearing;
It is ORDERED that ARTHUR N. MARTIN, JR., be disbarred, effective immediately, and that his name be stricken from the roll of attorneys;
ORDERED that respondent comply with Rule 1:20-20 dealing with disbarred attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that ARTHUR N. MARTIN, JR., be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.